Citation Nr: 0807622	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  96-49 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to January 
1994.          

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky which, in part, 
denied service connection for bilateral carpal tunnel 
syndrome.  The Board previously remanded the case in October 
1998, September 2003, and September 2005.


FINDING OF FACT

The preponderance of the competent medical evidence is 
against the finding that bilateral carpal tunnel syndrome has 
a causal relationship to the veteran's service.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred or 
aggravated during military service, and it may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
March 2001, May 2004 and May 2007, as well as the November 
1996 statement of the case and later supplemental statement 
of the cases, of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The claim was 
readjudicated in an October 2007 supplemental statement of 
the case.  VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording him 
VA examinations.  VA informed the claimant of the need to 
submit all pertinent evidence in his possession.  While there 
was no specific notification of the process by which 
disability ratings and effective dates are assigned, such 
error was harmless inasmuch as service connection is being 
denied.   The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting  the 
appellant that reasonably affects the fairness of this 
adjudication.  

Factual Background

Service treatment records reveal no complaints or findings 
pertaining to carpal tunnel syndrome.  

A September 1993 Medical Evaluation Board report noted a 
history of low back pain since a 1987 car accident.  The 
appellant's primary occupational duties were noted to then 
involve computer programming, during which he experienced 
aching low back pain after prolonged sitting.  The board's 
assessment was chronic low back pain.  No radiculopathy or 
myelopathy was noted on examinations.  

An August 1994 letter to the veteran from Toyota Motor 
Manufacturing, where he had sought employment, states that 
testing performed during an abilities assessment demonstrated 
an elevated nerve conduction velocity on the right and left 
median nerves.  According to the report, such readings might 
indicate peripheral nerve irritation.  Additional testing was 
recommended to confirm and determine the degree of 
irritation.  As a result, an appointment had been scheduled 
with a Dr. McKiernan in Louisville, Kentucky for the veteran 
to complete this procedure.

The veteran underwent VA orthopedic examination in January 
1996.  He complained of having had bilateral carpal tunnel 
syndrome since 1992, left greater than right.  Following 
examination the diagnosis was complaints of carpal tunnel 
syndrome, left greater than right, per patient. 

VA medical records include a July 1996 consultation report 
which notes the veteran's description of tingling and 
numbness in all the fingers in both hands since 1993.  He 
demonstrated positive Tinel's and Phalen's signs in both 
upper extremities.  The assessment was bilateral carpal 
tunnel syndrome.  

In September 1996, an upper extremity electromyography study 
was performed.  This revealed electrodiagnostic evidence of 
bilateral carpal tunnel syndrome, sensory and motor 
involvement, which was demyelinating in nature without axonal 
involvement. There was no electrodiagnostic evidence at that 
time of a left or right Guyan's canal compression, cubital 
tunnel compression, peripheral polyneuropathy, or right C3-T1 
radiculopathy or left C8-T1 radiculopathy.  A November 1996 
report pertains to carpal tunnel release surgery performed on 
the right hand.  

A March 1997 report from Dr. M. Campbell states that the 
veteran had not experienced significant improvement of his 
upper extremity symptoms since having had a carpal tunnel 
release on the right side.  A cervical x-ray showed 
congenital narrowing at C4-5 and 5-6, and there was MRI 
evidence of cervical stenosis.  The impression was congenital 
cervical stenosis with symptoms, namely parasthesias, in the 
upper extremities.  The physician recommended that the 
appellant undergo a cervical laminoplasty.  That procedure 
was completed in May 1997.  

During an April 1997 hearing before a Hearing Officer at the 
RO, the veteran alleged that his occupational specialty in 
service involving operating computers  was a factor in the 
development of carpal tunnel syndrome.  

In response to an RO inquiry to obtain the veteran's complete 
service medical records, in November 1999 the National 
Personnel Records Center stated that all available medical 
records on file were being mailed, and no further records 
remained on file.  

A VA spine examination was completed in September 1999, 
primarily concerning the manifestations of a lumbar disorder.  
In an April 2000 examination addendum, following review of 
the claims folder, the VA examiner noted the prior September 
1996 electromyographic study, and November 1996 right carpal 
tunnel surgery.  Review of the service medical record also 
did not disclose hand or wrist symptoms.  The veteran had an 
occupational specialty as a computer programmer, but the only 
complaint related to that assignment was low back pain.  The 
examiner found that carpal tunnel syndrome began in 1996, and 
not during service.  He further stated that the exact 
etiology of carpal tunnel syndrome was uncertain.  

The February 2000 report of Dr. J. Harspring indicated 
initially his review of the veteran's medical records dating 
back to 1987.  According to the claimant's report he had not 
had any episodes of low back or cervical pain prior to his 
1987 accident.  However, these did not indicate that he had 
any trouble with radicular type symptoms in the upper 
extremities immediately after the accident or for a 
significant time period thereafter.  The physician concluded 
that it was very difficult to say with any degree of medical 
probability whether the veteran's initial accident caused his 
problems with the cervical spine that required surgery.  
Several of his problems could have been secondary to normal 
degenerative changes, or may have been accelerated by the 
1987 motor vehicle accident.  The physician stated that in 
summary, the basis of the veteran's continuing spine disorder 
and related symptoms was very difficult or almost impossible 
to determine.

Following a February 2000 VA examination the assessment was 
continued numbness and neck pain, probably related to the 
previous cervical myelopathy.   The examiner indicated that 
the appellant in all probability had congenital stenosis of 
the cervical spine prior to the 1987 automobile accident 
which was not caused by the accident, but could have been 
aggravated significantly by the injury sustained in the 
accident.  This may have caused contusion to his spinal cord 
and led to the symptoms in his arms.  A May 2000 rating 
decision granted service connection for degenerative cervical 
disc disease, cervical myelopathy, congenital stenosis of the 
cervical spine, status-post hemo-laminectomy.  

A September 2000 file memorandum states a formal finding of 
unavailability with regard to obtaining a complete set of 
original service medical records dated from May 22, 1985 to 
January 28, 1994, notwithstanding numerous efforts to acquire 
these records.  (Copies of what would appear nearly 
comprehensive service treatment history nonetheless have been 
acquired from other sources and associated with the file, 
even if not necessarily the definitive basis for service 
history).

A November 2001 VA electromyographic study revealed 
electrodiagnostic evidence of left carpal tunnel syndrome, 
which was worse than that found in 1996.

Following a March 2002 VA peripheral nerve examination the 
examiner diagnosed carpal tunnel syndrome.  He indicated that 
review of the claims file did not provide any notes or 
records of diagnosis or treatment for carpal tunnel syndrome 
in service.  The 1993 Medical Board examination did not 
diagnose carpal tunnel syndrome.  Rather, the onset of carpal 
tunnel syndrome appeared by review of the claims file to have 
been post-military, as of when it was diagnosed in 1996.  The 
examiner concluded that because the etiology was not 
addressed in the medical records, he was not able to state 
what caused carpal tunnel syndrome.    

A May 2004 development letter to the veteran requested that 
he complete and return release forms to allow VA to obtain 
medical records from Toyota Motor Manufacturing, and Dr. 
McKiernan.  These forms were not returned to the RO.

A December 2006 report from the 51st Medical Group, Osan Air 
Force Base confirmed that there were no additional medical 
records on file pertaining to any instance of treatment the 
veteran received while part of that unit.

Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a). 

Organic diseases of the nervous system will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.   This presumption is 
rebuttable provided there is probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weight the evidence and decide where to give credit and where 
to withhold the same.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  In so doing, the Board may accept certain 
medical opinions over others.  The Board is also mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 30 
(1999).

The evidence in this case has been considered to determine 
whether bilateral carpal tunnel syndrome had its origin in 
service.  The veteran is service connected for a cervical 
spine disorder, with myelopathy, which has been indicated by 
some physicians to cause radiating pain or other symptomatic 
upper extremity neurological effects.  The instant claim is 
limited in scope to a separately diagnosed bilateral carpal 
tunnel syndrome.  Since existing cervical pathology and the 
claimed disability nonetheless overlap to some extent, where 
applicable evidence of the cervical disorder that still has 
relevance to the present appeal will be discussed below.  
Based on the complete review of the record, however, the 
preponderance of the medical evidence weighs against a 
finding that bilateral carpal tunnel syndrome is of service 
origin.   

At the outset, a discussion of the provisions pertaining to 
presumptive service connection is warranted.  As indicated, 
the claimed organic nervous system disorder must have been 
compensably disabling within one-year from service discharge 
in January 1994.  The earliest medical diagnosis of carpal 
tunnel syndrome dates from a July 1996 VA outpatient 
treatment report.  The diagnosis was confirmed by means of an 
electromyographic study a few months later.  Notably, the 
1996 VA examination report noted subjective complaints of the 
claimed disorder, although an otherwise normal examination.  
In any event, this report did not fall within the one-year 
prescribed timeframe  in which service connection may be 
presumed.   

In addition, careful consideration has been provided to the 
August 1994 documentation from the Toyota Motor Manufacturing 
company, stating that certain pre-employment tests had 
revealed abnormal neurological findings in the median nerves 
and recommending that the veteran consult with a private 
physician.  Given that additional treatment records from this 
employer, and Dr. McKiernan, to whom the veteran was 
referred, would provide substantial pertinent medical 
history, the RO has attempted to obtain such information.  
The veteran has not, however, consented to the release these 
records.  There is no duty to go further in trying to get 
these records.  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991) ("[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.").  

Based on the August 1994 letter in itself, while there was 
some suspected abnormality in function of the median nerves, 
a diagnosis of bilateral carpal tunnel syndrome was not 
specifically indicated (or for that matter, symptoms that are 
10 percent disabling).  At least two VA examiners placed the 
estimated date of onset no earlier than in 1996, based on a 
medical history review.  Thus, the disability claimed cannot 
be presumed incurred in service, absent medical evidence of 
the same.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Reviewing the medical opinions expressed by examining 
physicians with regard to the likely cause of the claimed 
disability, a VA examiner in an April 2000 addendum indicated 
that the onset of carpal tunnel syndrome was not until 1996 
as shown by an electromyographic study, and that the precise   
post-service etiology could not be determined.  The examiner 
considered the appellant's occupational duty in service as a 
computer programmer, but noted that the only reported problem 
contemporaneous with that job position was low back pain.

A February 2000 VA examiner found that the veteran probably 
had a cervical spine disorder prior to his 1987 auto accident 
that could have been aggravated by the incident, and then may 
have caused contusion to his spinal cord and the resultant 
symptoms in his arms.  While the above pertains to cervical 
spine radiculopathy versus carpal tunnel syndrome, the 
opinion is being considered in this case to the extent 
bearing on the question of causation.

In February 2000, a private physician indicated that several 
of the problems from a cervical spine disorder may have been 
accelerated by the 1987 accident, although the cause of these 
conditions overall was almost impossible to determine.         

The March 2002 VA examination report sets forth a diagnosis 
of bilateral carpal tunnel syndrome, and dates the onset of 
this syndrome in 1996.  The examiner noted the absence of 
symptoms or a diagnosis during service including on the 1993 
Medical Evaluation Board report.

Considering the medical evidence in its entirety, the most 
probative evidence weighs against the probability that carpal 
tunnel syndrome is service-related.  Both April 2000 and 
March 2002 VA medical opinions in particular found that the 
claimed disorder began at least two-years post-service, in 
1996.  This followed analysis of service treatment history, 
and consideration of the veteran's occupational tasks as a 
computer programmer.  The additional remaining opinion 
evidence concerns cervical radiculopathy, to include the 
February 2000 examiner's opinion.  This opinion, however, 
does not link a carpal tunnel syndrome to service.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (medical professional's use 
of equivocal terms such as "may" or "may not" was too 
speculative to constitute a definitive opinion on issue of 
causation).  In any event, the opinion from Dr. J. Harspring 
was that the cause of cervical radiculopathy, amongst other 
symptoms, was not possible to resolve.  Furthermore, the 
appropriate process for evaluating radiculopathy may be in 
connection with service-connected cervical degenerative disc 
disease with myelopathy, if eventually determined to be of 
service origin, particularly absent medical evidence linking 
radiculopathy with the current bilateral carpal tunnel 
syndrome.  

In summary, the competent evidence of record preponderates 
against finding that bilateral carpal tunnel syndrome began 
in service.  The competent evidence also preponderates 
against finding that carpal tunnel syndrome had its onset 
within  one-year of separation from service.

The Board has given consideration to the veteran's assertions 
that the disorder is casually related to service.  As a lay 
person, however, he does not have the requisite training and 
expertise to render an opinion on a medical question.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the claim of entitlement to service 
connection for bilateral carpal tunnel syndrome must be 
denied.  The preponderance of the evidence is against this 
claim, and hence the benefit of the doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


